Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 1/3/2022.
Claims 1-20 are presented for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Mueller (2006/0235755) in view of Hepperla et al. (2015/0331395 hereinafter Hepperla). 
	With respect to claim 1, Mueller teaches a method implemented on a dongle device for controlling menu board items on an attached display device (Abstract).
	On the dongle device, receiving content for a menu board from an electronic computing device, the dongle device including wireless functionality allowing the dongle device to receive content wirelessly (i.e. POS server 155/dongle receives product-look-remote computer, such as corporate headquarters 105. POS server 155 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 155 may communicate with the digital menu/advertisement display  160,  directly to transmit the menu information)(see paragraphs 0031, 0033, 0155, 0170 and Figures 1A, 1B);
	Transferring the menu board content to the display device for display on the display device (See digital menu/advertisement display device 160);
	On the dongle device, receiving and analyzing information regarding sales of items listed on the menu board, the information identifying purchasing trends for the items listed on the menu board and dynamically updating a display of the menu board items based on the identified purchasing trends (i.e. For example, an available menu may be updated based on transaction volume, revenue management information, and/or other types of information, to add, remove, or modify which items are presently available for sale. Then, a display of a menu/advertisement device is updated based on the updated set of items available).
	With respect the dongle device being physically connected to a port of the display device for receiving sales items from items listed on a menu and of updating the display of the items on the menu board based on the buying trends. Mueller teaches the POS server 155 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 155 may communicate with the processor of devices 160  directly to transmit the menu information)(see paragraphs 0031, 0033 and Figures 1A, 1B). Mueller is silent as to the 

	With respect to claim 14, Mueller as dongle device, a processor and system memory, the system memory (Figure 2)  including instructions which, when executed by the processor cause the dongle device to:
	receive signage for an electronic menu board from a server computer, the signage including textual and graphic content, the electronic menu board being operational in a restaurant (i.e. an end user (e.g., a restaurant manager) is able to perform manual upgrades to a combined point-of-sale digital menu board system via either a "back office" server (e.g., a restaurant server located at a restaurant) or a 
	transfer the signage to a display device attached to the dongle device for display on the display device ; receive statistical data regarding sales of the items listed on the electronic menu board; identify purchasing trends from the statistical data regarding the sales of the items listed on the electronic menu board  (i.e. For example, an available menu may be updated based on transaction volume, revenue management information, and/or other types of information, to add, remove, or modify which items are presently available for sale. Then, a display of a menu/advertisement device is updated based on the updated set of items available);
	receive a geographical location of the restaurant; and dynamically update a display of the electronic menu board items based on the identified purchasing trends and the geographical location of the restaurant (a location 410 that indicates a location, specific display device, and/or type of display device (e.g., customer display device, digital menu board ("digital menu board").
	With respect the dongle device being an electronic physically connected to the display device for receiving sales items from items listed on a menu and of updating the display of the items on the menu board based on the buying trends. Mueller teaches the POS server 105 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 105 may communicate with the processor of devices 110,  directly to transmit the menu information)(see paragraphs 0031, 0033 and Figures 1A, 1B). Mueller is silent as to the dongle device being an electronic device physically connected to the display device.   
 
	With respect to claim 2, Mueller teaches dynamically updating the display of the menu board items based on the identified purchasing trends, and a geographical location of the dongle device (a location 410 that indicates a location, specific display device, and/or type of display device (e.g., customer display device, digital menu board ("digital menu board").

	With respect to claim 3-5, 15, Mueller further teaches the sales items listed on the menu board comprises a quantity of items purchased, monetary amount (paragraph 0085 for management information could reflect the number of items that have been sold volume for that item) and a date and time of the items purchased, sales volume delineated by time and hour (paragraph 0136).

	With respect to claim 6, Mueller teaches receiving from the electronic computing device information regarding advertisements to be displayed on the menu board (i.e.  a menu /advertisement display device and/or a customer display device operable to (i) receive price and/or content information (e.g., from a restaurant server, from a point-of-sale terminal), update any stored price and/or content information as necessary in accordance with the received information, and output an indication of some or all of the updated information. For example, the display of a digital menu board may be updated to reflect a change in the price of a menu item based on information received from a restaurant server)(paragraph 0100).

	With respect to claims 7-8, Mueller teaches the information regarding the advertisements comprises one or more specific videos or graphics to be displayed on the menu board and placement positions (i.e. images or other content of items (e.g., video/audio advertisements, text descriptions) to display at one or more types of display devices, [0095] (iv) the size of displayed content (e.g., font size, image size), [0096] (v) where descriptions and/or images are placed (e.g., a menu board layout)(paragraph 0091).

	With respect to claim 9, Mueller teaches re-arranging an order on the menu board based on purchasing trends; (see paragraph 0229).

	
	Claims 10-11, 16 further recite highlighting one or more items on the menu based on purchasing trends by flashing or changing a color of the items on the menu board based on the purchasing trends.  Mueller teaches on paragraph 0229 re-arranging the menu to emphasize regular items ordered before. Mueller is silent as to changing the color or flashing of the items on the menu but it would have been obvious given the teachings of Mueller to do so in order further bring into Attention the items.

	Claims 12-13, 18-19 further recite monitoring traffic of customers who enter a geographical location where the dongle device is located and the communication being received at the dongle device from each customer via a short-distance wireless communication protocol.  Mueller teaches on paragraph 0034 “communication between the devices 110, 115 and 120” and on “ a location 410 that indicates a location, specific display device” It would have been obvious given Mueller’s invention to have included monitoring the location of the customer who enter the store using a short-distance wireless in order to better allow the system of Mueller to better customize the menu items based a location 410.

	With respect to claim 17, Mueller teaches dynamically update the display of the electronic menu board items comprises adding a video advertisement for a menu items for which sales ae below expectations (i.e. the types of items and/or advertisements, and/or display configuration of one or more menu/advertisement boards, for example, 


	With respect to claim 20, Mueller teaches  Mueller as dongle device, a processor and system memory, the system memory(Figure 2)  including instructions which, when executed by the processor cause the dongle device to:
	receive signage for an electronic menu board from a server computer, the signage including textual and graphic content, the electronic menu board being operational in a restaurant (i.e. an end user (e.g., a restaurant manager) is able to perform manual upgrades to a combined point-of-sale digital menu board system via either a "back office" server (e.g., a restaurant server located at a restaurant) or a remote server (e.g., a corporate server) in communication via a network with the local in-store server)(paragraph 0221);
	transfer the signage to a display device attached to the dongle device for display on the display device ; receive statistical data regarding sales of the items listed on the electronic menu board; identify purchasing trends from the statistical data regarding the sales of the items listed on the electronic menu board  (i.e. For example, an available menu may be updated based on transaction volume, revenue management information, and/or other types of information, to add, remove, or modify which items are presently available for sale. Then, a display of a menu/advertisement device is updated based on the updated set of items available);
location 410 that indicates a location, specific display device, and/or type of display device (e.g., customer display device, digital menu board ("digital menu board");
	dynamically update the display of the electronic menu board items comprises adding a video advertisement for a menu items for which sales ae below expectations (i.e. the types of items and/or advertisements, and/or display configuration of one or more menu/advertisement boards, for example, could be adjusted by an adaptive system to increase performance as measured by, e.g. transaction time, offer acceptance rates, item selection, profitability, etc)(paragraph 0081).
	With respect the dongle device being an electronic physically connected to the display device for receiving sales items from items listed on a menu and of updating the display of the items on the menu board based on the buying trends. Mueller teaches the POS server 105 is operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 105 may communicate with the processor of devices 110,  directly to transmit the menu information)(see paragraphs 0031, 0033 and Figures 1A, 1B). Mueller is silent as to the dongle device being an electronic device physically connected to the display device.   On the other hand, Hepperla teaches on paragraphs 0006-0007 ”to perform a menu or firmware update for the kitchen equipment, the updated menu or firmware would be copied to a memory device, such as a USB drive, that would then be used to copy the updated menu or firmware to the kitchen equipment. For example, a user may 

References of record but not applied:
	Article, titled “Sysview Digital Menu Board” teaches using the sysview Message Manager you can easily setup your products, description, pricing and nutritional information ready for publishing to your digital menu boards. Once setup, use you mobile phone, tablet or PC to manually change a product or price and watch as your menu board updates automatically; either on a single digital menu board or thousands across all your restaurants.
	KR 2016/0082322 A teaches, the invention may comprise a PC and a mobile web browser, digital signage (Digital Signage) control apparatus and signage data management between to digital for that method, the agent program drive, database, digital signage monitoring through, through which monitoring the state of the digital signage in real time, a digital signage control, and the manufacturer or by signage model to control the digital signage using different protocols and different 

Response to Arguments
Applicant argues that Mueller et al. and Hepperla  fail to teach or suggest at least the limitation of “on the dongle device, receiving and analyzing information regarding sales of items listed on the menu board, the information identifying purchasing trends for the items listed on the menu board; and the dongle device dynamically updating a display of the menu board items on the display device based on the identified purchasing trends resulting from the analyzing by the dongle device,” as recited in amended claim 1”.  The Examiner disagrees with Applicant because Mueller teaches,  the POS server 155/dongle device receives product-look-up (PLU) and price associated with the PLU from remote computer, such as corporate headquarters 105, and the POS server 155 being operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 155 may communicate with the digital menu/advertisement display 160.        

Applicant argues that Hepperla doesn’t teach that the USB drive receives and analyzes information regarding sales of items listed on a menu board where the information identifies purchasing trends for the items listed on the menu board and the USB device dynamically updates a display of the menu board items on the display device based on the identified purchasing trends resulting from the analyzing by the dongle device. The Examiner wants to point out that the claims were rejected under 103 remote computer, such as corporate headquarters 105, and the POS server 155 being operable to manage and/or optimize the distribution and display of offer, product, menu, and/or advertising information. The POS server 155 may communicate with the digital menu/advertisement display 160). Hepperla was cited for physically inserting the USB drive with files for the updated menu or firmware into a USB interface on the kitchen equipment to copy the updated menu or firmware to the kitchen equipment. Therefore the combination of Mueller and Hepperla teach, in Mueller the dongle device 155  receiving the content for a menu board from an electronic remote device 105, and Hepperla teaches physically connecting the dongle device to a port of the display device. Therefore the combination of Mueller and Hepperla teach the claimed invention.
Applicant argues that Heppela doesn’t suggest that the USB drive can communicate wirelessly.  The Examiner wants to point out that Mueller was the reference cited to teach the dongle device/POS server 155 receiving content such as product look-up and price from remote corporate headquarters server 105. Hepperla was merely cited for teaching physically connecting the dongle device to the display device.         

Points of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688